Shientag, J.
(dissenting). A will procured under the circumstances under which this will was procured should be carefully scrutinized by the court. In our opinion the evidence amply supports the finding of the trial court of a lack of testamentary capacity to make the wilt offered for probate. As we read the record, it clearly appears, moreover, that the testator was so enfeebled physically and mentally as to be unable to resist the improper and unlawful influence exerted upon him to make the will in controversy. Consequently, the purported will was not in fact or in law the will of the testator.
The most that can be said is that the case is one involving questions of credibility. That being so, an appellate court should not interfere with the judgment of the trier of the facts when there is sufficient evidence to support his findings. “ Face to face with living witnesses the original trier of the facts holds a position of advantage from which appellate judges are excluded. In doubtful cases the exercise of his power of observation often proves1 the most accurate method of ascertaining the truth.” (Boyd v. Boyd, 252 N. Y. 422, 429.)
Accordingly I dissent and vote to affirm the decree of the Surrogate’s Court "denying probate and the order denying the motion for a new trial.
Peck, P. J., Glennon and Yan Yoorhis, JJ., concur in Per Curiam opinion; Shientag, J., dissents and votes to affirm the1 decree denying probate and the order denying the motion for a new trial, in an opinion in which Dore, J., concurs.
Decree reversed, with costs and disbursements to appellants payable out of the estate, and the will admitted to probate in accordance with the prayer of the petition therefor and the matter remitted to the Surrogate for further proceedings in accordance with opinion Per Curiam. Appeal from order denying the motion for a new trial dismissed. Settle order on notice.